Title: From James Madison to Edmund Pendleton, 20 September 1787
From: Madison, James
To: Pendleton, Edmund


Dear Sir
Philada. Sepr. 20. 1787
The privilege of franking having ceased with the Convention, I have waited for this opportunity of inclosing you a copy of the proposed Constitution for the U. States. I forbear to make any observations on it; either on the side of its merits or its faults. The best Judges of both will be those who can combine with a knowledge of the collective & permanent interest of America, a freedom from the bias resulting from a participation in the work. If the plan proposed be worthy of adoption, the degree of unanimity attained in the Convention is a circumstance as fortunate, as the very respectable dissent on the part of Virginia is a subject of regret. The double object of blending a proper stability & energy in the Government with the essential characters of the republican Form, and of tracing a proper line of demarkation between the national and State authorities, was necessarily found to be as difficult as it was desireable, and to admit of an infinite diversity concerning the means among those who were unanimously agreed concerning the end.
I find by a letter from my father that he & my unkle Erasmus have lately paid their respects to Edmundsbury. I infer from his silence as to your health that no unfavorable change had happened in it. That this may find it perfectly re-established is the sincere and affecte. wish of Dr. Sir, Yr. friend & humble servt.
Js. Madison Jr.
